IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                 : No. 268 WAL 2017
                                              :
                    Respondent                : Petition for Allowance of Appeal from
                                              : the Order of the Superior Court
                                              :
             v.                               :
                                              :
                                              :
SAMUEL ANTHONY MONARCH,                       :
                                              :
                    Petitioner                :


                                         ORDER



PER CURIAM

      AND NOW, this 11th day of January, 2018, the Petition for Allowance of Appeal is

GRANTED, LIMITED TO the issue set forth below.              Allocatur is DENIED as to all

remaining issues. The issue, as stated by petitioner, is:

             Was [petitioner] given impermissible enhanced penalties, as
             expressed in Birchfield v. North Dakota, __ U.S. __, 136
             S.Ct. 2160, 195 L.Ed.2d 560 (June 23, 2016), for his refusal
             to consent to chemical testing?